Exhibit 10.1
 


EMPLOYMENT AGREEMENT



This Employment Agreement (this “Agreement”) is entered into on this 20th day of
October, 2016, between Anthony Cherbak (“Executive”) and Resources Connection,
Inc. (the “Company”).
 
RECITALS
 
WHEREAS, Executive retired as the Company’s President and Chief Executive
Officer effective October 7, 2016;
 
WHEREAS, the Company has continued to employ Executive, and desires to continue
to employ Executive, and Executive desires to accept such continued employment,
on the terms and conditions hereinafter set forth; and
 
WHEREAS, Executive was a party to an Employment Agreement with the Company dated
as of April 23, 2013 (the “Prior Employment Agreement”) and this Agreement
amends and restates the Prior Employment Agreement in its entirety effective as
of October 7, 2016.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual covenants and promises set forth
herein, the parties agree as follows:
 
1.            RETENTION
 
The Company does hereby hire, engage, and employ Executive during the Period of
Employment (as defined in Section 3), and Executive does hereby accept and agree
to such hiring, engagement, and employment, on the terms and conditions
expressly set forth in this Agreement. Effective October 7, 2016, this Agreement
supersedes and replaces, in its entirety, the Prior Employment Agreement.
 
2.            DUTIES
 
(a)            During the Period of Employment, Executive shall serve the
Company as an executive advisor.  Executive agrees to serve in such position
diligently, in accordance with the reasonable directors of the Company’s Board
of Directors (the “Board”) and the Company’s Chief Executive Officer (the
“CEO”), and in conformity with the corporate policies of the Company as they
presently exist, and as such policies may be amended, modified, changed, or
adopted during the Period of Employment.  Executive shall report to the CEO.
 
(b)            Executive agrees that he voluntarily retired, effective October
7, 2016, from each and every position and office that he held with the Company
and each of its subsidiaries (other than as an employee of the Company and as a
member of the Board) and that he currently hold no such position.

--------------------------------------------------------------------------------

3.            PERIOD OF EMPLOYMENT
 
The “Period of Employment” shall be the period of time commencing October 7,
2016 and ending February 28, 2018 (or, if earlier, upon Executive’s death).
 
4.            COMPENSATION
 
(a)            BASE SALARY.  During the Period of Employment, the Company shall
pay Executive, and Executive agrees to accept from the Company, in full payment
for his services, a base salary at an annual rate of one hundred and fifty
thousand dollars ($150,000) per year, payable in accordance with the Company’s
general payroll practices in effect from time to time (but in no event less
frequently than in monthly installments).  Executive shall not be entitled to
any additional compensation for his service on the Board during the Period of
Employment.  However, should the Period of Employment end and Executive continue
on the Board, Executive shall be compensated as a non-employee director under
the Company’s compensation policy for its non-employee directors, as such policy
is in effect from time to time, for any period of such service on the Board
after the Period of Employment.
 
(b)            INCENTIVE COMPENSATION.  Executive shall not be entitled to any
equity awards, bonus, or other incentive compensation with respect to his
service during the Period of Employment; provided that nothing in this Agreement
changes the terms or conditions of any equity award granted by the Company to
Executive prior to the Period of Employment.  As provided under the Prior
Employment Agreement, upon (or as may be necessary to give effect to such
acceleration, immediately prior to) a Change of Control event, as such term is
defined in Section 7.3 of the Company’s 2004 Performance Incentive Plan, all of
Executive’s then-outstanding and otherwise unvested outstanding equity awards
shall be deemed immediately vested, notwithstanding any other provision of the
applicable plans or award documentation to the contrary.
 
5.            BENEFITS
 
(a)            HEALTH AND WELFARE.  During the Period of Employment, Executive
shall be entitled to participate in all health and welfare benefit plans and
programs and all retirement, deferred compensation and similar plans and
programs generally available to all other employees of the Company as in effect
from time to time, subject to any restrictions specified in such plans and
programs.
 
(b)            PERSONAL TIME OFF AND OTHER LEAVE.  Executive shall be entitled
to such amounts of paid personal time off and other leave, as from time to time
may be allowed to the Company’s employees generally.
 
(c)            BUSINESS EXPENSES. During the Period of Employment, reasonable
business expenses incurred by Executive in the performance of Executive’s duties
hereunder shall be reimbursed by the Company in accordance with the Company’s
business expense reimbursement policies as in effect from time to time.  At the
latest, reimbursement shall be made on or before the last day of Executive’s
taxable year following the taxable year in which the expense was incurred.  The
amount of expenses eligible for reimbursement during any taxable year of
Executive shall not affect the expenses eligible for reimbursement in any other
taxable year of Executive.
2

--------------------------------------------------------------------------------

6.            TERMINATION OF EMPLOYMENT
 
(a)            Executive’s employment by the Company shall end effective at the
end of the Period of Employment.  In connection with such termination of
Executive’s employment, Executive (or, in the event of his death, his estate)
shall be entitled to receive a lump sum cash payment, payable within ten (10)
business days after termination of Executive’s employment, equal to the sum of
Executive’s accrued but unpaid base salary from the Company as of the date of
termination of Executive’s employment hereunder (including any accrued but
unpaid personal time off).
 
(b)            The Company will pay or reimburse Executive for his premiums
charged to continue medical coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), at the same or reasonably equivalent medical
coverage for Executive (and, if applicable, Executive’s eligible dependents) as
in effect immediately prior to the end of the Period of Employment, to the
extent that Executive elects such continued coverage; provided that the
Company’s obligation to make any payment or reimbursement pursuant to this
paragraph  shall commence with continuation coverage for the month following the
month in which the Period of Employment ends and shall cease with continuation
coverage for the eighteenth (18th) month following the month in which the Period
of Employment ends (or, if earlier, shall cease upon the first to occur of
Executive’s death, the date Executive becomes eligible for coverage under the
health plan of a future employer, or the date the Company ceases to offer group
medical coverage to its active executive employees or the Company is otherwise
under no obligation to offer COBRA continuation coverage to Executive).  To the
extent Executive elects COBRA coverage, he shall notify the Company in writing
of such election prior to such coverage taking effect and complete any other
continuation coverage enrollment procedures the Company may then have in place. 
The Company’s obligations pursuant to this Section 6(b) are subject to the
Company’s ability to comply with applicable law and provide such benefit without
resulting in adverse tax consequences.
 
(c)            Except as expressly provided in the Sections 6(a) and (b),
Executive shall have no further rights to any compensation or other benefits
under this Agreement after a termination of his employment at the end of the
Period of Employment.
3

--------------------------------------------------------------------------------

7.            RESTRICTIVE COVENANTS
 
Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its affiliates and accordingly agrees as follows:
 
(a)
During the Period of Employment, Executive will not, directly or indirectly, (i)
engage in any business for Executive’s own account that competes with the
business of the Company or its affiliates (including, without limitation,
businesses which the Company or its affiliates have specific plans to conduct in
the future and as to which Executive is aware of such planning), (ii) enter the
employ of, or render any services to, any person engaged in any business that
competes with the business of the Company or its affiliates, (iii) acquire a
financial interest in any person engaged in any business that competes with the
business of the Company or its affiliates, directly or indirectly, as an
individual, partner, shareholder, officer, director, principal, agent, trustee
or consultant.  During the Period of Employment and for a period of one year
thereafter (the “Restricted Period”), Executive will not, directly or
indirectly, interfere with business relationships (whether formed before or
after the date of this Agreement) between the Company or any of its affiliates
and clients, customers, suppliers, partners, members or investors of the Company
or its affiliates.

(b)
Notwithstanding anything to the contrary in this Agreement, Executive may,
directly or indirectly, own, solely as an investment, securities of any person
engaged in the business of the Company or its affiliates which are publicly
traded on a national or regional stock exchange or on an over-the-counter market
if Executive (i) is not a controlling person of, or a member of a group which
controls, such person and (ii) does not, directly or indirectly, own five
percent (5%) or more of any class of securities of such person.

(c)
During the Restricted Period, Executive will not, directly or indirectly, (i)
solicit or encourage any employee or consultant of the Company or its affiliates
to leave the employment of the Company or its affiliates.

(d)
During the Restricted Period, Executive will not, directly or indirectly,
solicit or encourage to cease to work with the Company or its affiliates any
clients or potential clients with the Company or its affiliates.

(e)
It is expressly understood and agreed that although Executive and the Company
consider the restrictions contained in this Section 7 to be reasonable, if a
final determination is made by an arbitrator or court of competent jurisdiction
that the time or territory or any other restriction contained in this Agreement
is an unenforceable restriction against Executive, the provisions of this
Agreement shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable.  Alternatively, if any
arbitrator or court of competent jurisdiction finds that any restriction
contained in this Agreement is unenforceable, and such restriction cannot be
amended so as to make it enforceable, such finding shall not affect the
enforceability of any of the other restrictions contained herein.

4

--------------------------------------------------------------------------------

8.            CONFIDENTIALITY.
 
(a)            Executive will not at any time (whether during or after his
employment with the Company), unless compelled by lawful process, disclose or
use for his own benefit or purposes or the benefit or purposes of any other
person, firm, partnership, joint venture, association, corporation or other
business organization, entity or enterprise other than the Company and any of
its subsidiaries or affiliates, any trade secrets, or other confidential data or
information relating to customers, development programs, costs, marketing,
trading, investment, sales activities, promotion, credit and financial data,
manufacturing processes, financing methods, plans, or the business and affairs
of the Company generally, or of any subsidiary or affiliate of the Company;
provided that the foregoing shall not apply to information which is not unique
to the Company or which is generally known to the industry or the public other
than as a result of Executive’s breach of this covenant.
 
(b)            Executive agrees that upon termination of his employment with the
Company for any reason, he will return to the Company immediately all memoranda,
books, papers, plans, information, letters and other data, and all copies
thereof or therefrom, in any way relating to the business of the Company and its
affiliates, except that he may retain personal notes, notebooks and diaries that
do not contain confidential information of the type described in the preceding
sentence.  Executive further agrees that he will not retain or use for his
account at any time any trade names, trademark or other proprietary business
designation used or owned in connection with the business of the Company or its
affiliates.
 
(c)            Executive executed a Confidentiality, Employee Inventions and
Non-Solicitation Agreement dated July 11, 2005 (the “Confidentiality
Agreement”).  Executive agrees that he has complied with the Confidentiality
Agreement.  The Confidentiality Agreement continues in effect in accordance with
its terms, as modified by Section 8(d) below.
 
(d)            Nothing in this Agreement or in the Confidentiality Agreement
limits Executive’s right (i) to discuss the terms, wages, and working conditions
of the Executive’s employment to the extent permitted and/or protected by
applicable labor laws, (ii) to report confidential information in a confidential
manner either to a federal, state or local government official or to an attorney
where such disclosure is solely for the purpose of reporting or investigating a
suspected violation of law, or (iii) to disclose confidential information in an
anti-retaliation lawsuit or other legal proceeding, so long as that disclosure
or filing is made under seal and Executive does not otherwise disclose such
confidential information, except pursuant to court order.  The Company
encourages Executive, to the extent legally permitted, to give the Company the
earliest possible notice of any such report or disclosure.  In addition,
Executive may truthfully respond to a lawful and valid subpoena or other legal
process but shall give the Company the earliest possible notice thereof, and
shall, as much in advance of the return date as possible, make available to the
Company and its counsel the documents and other information sought and shall
assist such counsel in resisting or otherwise responding to such process.  In
addition, nothing in this Agreement or in the Confidentiality Agreement shall
limit or restrict in any way the Executive’s immunity from liability for
disclosing the Company’s trade secrets as specifically permitted by 18 U.S. Code
Section 1833, which provides, in pertinent part, as follows:
 
“(b) Immunity From Liability For Confidential Disclosure Of A Trade Secret To
The Government Or In A Court Filing.
 
(1) Immunity. An individual shall not be held criminally or civilly liable under
any Federal or State trade secret law for the disclosure of a trade secret that
(A) is made (i) in confidence to a Federal, State, or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (B) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal.
5

--------------------------------------------------------------------------------

(2) Use of Trade Secret Information in Anti-Retaliation Lawsuit. An individual
who files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the trade secret to the attorney of the individual
and use the trade secret information in the court proceeding, if the individual
(A) files any document containing the trade secret under seal; and (B) does not
disclose the trade secret, except pursuant to court order.”
 
This Section 8(d) controls in the event of any inconsistency or conflict with
any other provision of this Agreement or of the Confidentiality Agreement.
 
9.            SPECIFIC PERFORMANCE
 
Executive acknowledges and agrees that the Company’s remedies at law for a
breach or threatened breach of any of the provisions of Section 7 or Section 8
would be inadequate and, in recognition of this fact, Executive agrees that, in
the event of such a breach or threatened breach, in addition to any remedies at
law, the Company, without posting any bond, shall be entitled to obtain
equitable relief in the form of specific performance, temporary restraining
order, temporary or permanent injunction or any other equitable remedy which may
then be available.
 
10.            ASSIGNMENT
 
This Agreement is personal in its nature and neither of the parties hereto
shall, without the consent of the other, assign or transfer this Agreement or
any rights or obligations hereunder; provided, however, that, in the event of a
merger, consolidation, or transfer or sale of all or substantially all of the
assets of the Company with or to any other individual(s) or entity, this
Agreement shall, subject to the provisions hereof, be binding upon and inure to
the benefit of such successor and such successor shall discharge and perform all
the promises, covenants, duties, and obligations of the Company hereunder.
 
11.            GOVERNING LAW
 
This Agreement and the legal relations hereby created between the parties hereto
shall be governed by and construed under and in accordance with the internal
laws of the State of California, without regard to conflicts of laws principles
thereof.
 
12.            ENTIRE AGREEMENT
 
This Agreement, together with the Confidentiality Agreement, embodies the entire
agreement of the parties hereto respecting the matters within its scope.  This
Agreement, together with the Confidentiality Agreement, supersedes all prior
agreements of the parties hereto on the subject matter hereof.  Any prior
negotiations, correspondence, agreements, proposals, or understandings relating
to the subject matter hereof shall be deemed to be merged into this Agreement
and the Confidentiality Agreement and to the extent inconsistent herewith or
therewith, such negotiations, correspondence, agreements, proposals, or
understandings shall be deemed to be of no force or effect.  There are no
representations, warranties, or agreements, whether express or implied, or oral
or written, with respect to the subject matter hereof, except as set forth
herein or in the Confidentiality Agreement.  Notwithstanding the foregoing, this
Agreement is not intended to modify or extinguish any rights or obligations
contained in (i) any stock option, restricted stock or other equity or
equity-based award agreement between Executive and the Company that was executed
prior to the date hereof or (ii) any indemnification agreement between Executive
and the Company prior to the date hereof.
6

--------------------------------------------------------------------------------

13.            POST-TERMINATION COOPERATION
 
Executive agrees that following the termination of his employment for any
reason, he shall reasonably cooperate at mutually convenient times in the
Company’s defense against any threatened or pending litigation or in any
investigation or proceeding by any governmental agency or body that relates to
any events or actions which occurred during the term of Executive’s employment
with the Company.  The Company shall reimburse Executive for reasonable expenses
incurred by Executive in connection with such cooperation.  Executive shall be
compensated for his time at a mutually agreed upon rate for any services other
than the provision of information to the Company or its counsel and/or
testifying as a witness, which he shall undertake without any compensation.  
 
14.            MODIFICATIONS
 
This Agreement shall not be modified by any oral agreement, either express or
implied, and all modifications hereof shall be in writing and signed by the
parties hereto.
 
15.            WAIVER
 
Failure to insist upon strict compliance with any of the terms, covenants, or
conditions hereof shall not be deemed a waiver of such term, covenant, or
condition, nor shall any waiver or relinquishment of, or failure to insist upon
strict compliance with, any right or power hereunder at any one or more times be
deemed a waiver or relinquishment of such right or power at any other time or
times.
 
16.            NUMBER AND GENDER
 
Where the context requires, the singular shall include the plural, the plural
shall include the singular, and any gender shall include all other genders.
 
17.            SECTION HEADINGS
 
The section headings in this Agreement are for the purpose of convenience only
and shall not limit or otherwise affect any of the terms hereof.
 
18.            ATTORNEYS’ FEES
 
Executive and the Company agree that in any action arising out of this
Agreement, each side shall bear its own attorneys’ fees and costs incurred by it
or him in connection with such action.
7

--------------------------------------------------------------------------------

19.            SEVERABILITY
 
In the event that an arbitrator or court of competent jurisdiction determines
that any portion of this Agreement is in violation of any statute or public
policy, then only the portions of this Agreement which violate such statute or
public policy shall be stricken, and all portions of this Agreement which do not
violate any statute or public policy shall continue in full force and effect. 
Furthermore, any order striking any portion of this Agreement shall modify the
stricken terms as narrowly as possible to give as much effect as possible to the
intentions of the parties under this Agreement.
 
20.            NOTICES
 
All notices under this Agreement shall be in writing and shall be either
personally delivered or mailed postage prepaid, by certified mail, return
receipt requested:
 
(a)            if to the Company:
 
             Resources Connection, Inc.
             17101 Armstrong Avenue
             Irvine, California 92614
             Attn:  Chief Legal Officer
 
(b)            if to Executive, to Executive at Executive’s last address
reflected in the Company’s payroll records.
 
Notice shall be effective when personally delivered, or five (5) business days
after being so mailed.  Any party may alter the address to which communications
or copies are to be sent by giving notice of such change of address in
conformity with the provisions of this Section 20 for the giving of notice.
 
21.            COUNTERPARTS
 
This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument.  This Agreement shall become binding when one or more
counterparts hereof, individually or taken together, shall bear the signatures
of all of the parties hereto reflected hereon as the signatories.  Photographic
copies of such signed counterparts may be used in lieu of the originals for any
purpose.
 
22.            WITHHOLDING TAXES
 
The Company may withhold from any amounts payable under this Agreement such
federal, state and local taxes as may be required to be withheld pursuant to any
applicable law or regulation.
8

--------------------------------------------------------------------------------

23.            SECTION 409A
 
(a)            If Executive is a “specified employee” within the meaning of
Treasury Regulation Section 1, 409A-1(i) as of the date of Executive’s
separation from service, Executive shall not be entitled to any payment or
benefit pursuant to Section 6 until the earlier of (i) the date which is six (6)
months after Executive’s separation from service for any reason other than
death, or (ii) the date of Executive’s death.  The provision of this Section 23
shall only apply if, and to the extent, required to avoid the imputation of any
tax, penalty or interest pursuant to Section 409A of the U.S. Internal Revenue
Code of 1986, as amended.  Any amounts otherwise payable to Executive upon or in
the six (6) month period following Executive’s separation from service that are
not so paid by reason of this Section 23 shall be paid (without interest) as
soon as practicable (and in all events within thirty (30) days) after the date
that is six (6) months after Executive’s separation from service (or, if
earlier, as soon as practicable, and in all events within thirty (30) days,
after the date of Executive’s death).
 
(b)            To the extent that any reimbursements pursuant to Section 5 are
taxable to Executive, any reimbursement payment due to Executive pursuant to any
such provision shall be paid to Executive on or before the last day of
Executive’s taxable year following the taxable year in which the related
expenses were incurred.  The reimbursements pursuant to Section 5 are not
subject to liquidation or exchange for another benefits and the amount of such
benefits and reimbursements that Executive receives in one taxable year shall
not affect the amount of such benefits or reimbursements that Executive receives
in any other taxable year.
 
(c)            This Agreement is intended to comply with, and avoid any tax,
penalty or interest under Section 409A of the Code, and shall be construed and
interpreted accordingly.  Except for the Company’s withholding right pursuant to
Section 22, Executive shall be responsible for any and all taxes that may result
from the compensation, payments and other benefits contemplated by this
Agreement.
 
24.            LEGAL COUNSEL; MUTUAL DRAFTING
 
Each party recognizes that this is a legally binding contract and acknowledges
and agrees that they had had the opportunity to consult with legal counsel of
their choice.  Each party has cooperated in the drafting, negotiation and
preparation of this Agreement.  Hence, in any construction to be made of this
Agreement, the same shall not be construed against either party on the basis of
that party being the drafter of such language.  Executive agrees and
acknowledges that he has read and understands this Agreement, is entering into
it freely and voluntarily and has been advised to seek counsel prior to entering
into this Agreement and has had ample opportunity to do so.
 
[The remainder of this page has intentionally been left blank.]
9

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Executive have executed this Employment
Agreement as of the date first above written.


 
[signatures.jpg]

 
 
10